DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Melcher (US Patent No. 5,307,569), in view of Kim (KR20030033797, cited by applicant).
Regarding claim 1, Melcher discloses manufacture comprising a cap for adhering to an upper surface of a shoe, wherein said cap comprises a first set of fingers, a second set of fingers, and a midline, wherein said first set of fingers projects towards said midline, wherein said second set of fingers projects towards said midline, wherein said first and second sets of fingers extend towards each other, wherein said first and second sets of fingers are inter-digitated (see annotated Fig. 1 and 2).
Melcher does not disclose wherein said fingers each have an adhesive side covered by a release layer that can be peeled off to expose adhesive, thereby permitting said fingers to adhere to said upper surface of said shoe.  However Kim teaches an adhesive side (4) covered by a release layer (11) that can be peeled off to expose adhesive (see Fig. 1h).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adapter portions (16A, 16D) and the adjusting portions (30, 40) from Melcher with adhesive covered with a release layer in order to have an alternative means to secure the cap to the shoe.
claim 2, Melcher discloses, wherein said cap comprises first and second lobes, wherein said first set of fingers projects from said first lobe and wherein said second set of fingers projects from said second lobe (see annotated Fig. 2).  
Regarding claim 4, Melcher discloses an upper surface of the shoe and the cap (see annotated Fig. 1 and 2).
Melcher does not disclose wherein an upper surface of said shoe has a first coefficient of friction, wherein said cap comprises a first set of layers, wherein said first set of layers comprises a first layer, a second layer, and a third layer, wherein said first layer has an outer surface that has a second coefficient of friction, wherein said second coefficient of friction exceeds said first coefficient of friction, wherein said second layer is an adhesive layer, and wherein said third layer is a release layer that can be peeled off said adhesive layer to expose said adhesive layer, thereby enabling said adhesive layer to stick to said shoe.  However Kim teaches a first set of layers (see Fig. 1h), wherein said first set of layers comprises a first layer, a second layer, and a third layer, wherein said first layer has an outer surface (3), wherein said second layer is an adhesive layer (4), and wherein said third layer is a release layer (11) that can be peeled off said adhesive layer (4) to expose said adhesive layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adapter portions (16A, 16D) and the adjusting portions (30, 40) from Melcher with adhesive layer covered with a release layer in order to have an alternative means to secure the cap to the shoe.
Also it is construed that the shoe and the outer surface coefficient of friction material limitations as recited to the selecting of the suitable material and its specification to be used in making a manufacture is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416
Regarding claim 6, it is construed that the first layer material limitations as recited in claim 6 referring to the selecting of the suitable material and its specification to be used in making a manufacture is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, it is construed that the first layer material limitations as recited in claim 7 referring to the selecting of the suitable material and its specification to be used in making a manufacture is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, it is construed that the first layer material limitations as recited in claim 8 referring to the selecting of the suitable material and its specification to be used in making a manufacture is old and well known, since it has been held to be within the .  In re Leshin, 125 USPQ 416.
Regarding claim 9, it is construed that the first layer material limitations as recited in claim 9 referring to the selecting of the suitable material and its specification to be used in making a manufacture is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Melcher discloses, wherein said fingers extend along lines that are perpendicular to said midline (see annotated Fig. 1).  
Regarding claim 12, Melcher discloses, wherein said fingers extend along lines that are oblique to said midline (see annotated Fig. 1).  
Regarding claim 13, Melcher discloses a method comprising manufacturing a cap for covering an upper surface of a shoe, said method comprising forming fingers that project towards a midline of said cap and that extend towards each other, said fingers being inter-digitated when extended (see annotated Fig. 1 and 2).
Melcher does not disclose causing each of said fingers to have an adhesive side covered by a release layer that can be peeled off to expose adhesive, thereby permitting said fingers to adhere to said upper surface of said shoe.  However Kim teaches an adhesive side (4) covered by a release layer (11) that can be peeled off to expose adhesive (see Fig. 1h).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adapter portions (16A, 16D) and the adjusting portions (30, 40) from Melcher with adhesive covered with a release layer in order to have an alternative means to secure the cap to the shoe.



    PNG
    media_image1.png
    712
    692
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 3, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677